Title: From George Washington to Major General Nathanael Greene, 25 November 1777
From: Washington, George
To: Greene, Nathanael

 

Dr Sir
Head Qrs [Whitemarsh, Pa.] 25 Nov. 1777 8 OClock P.M.

Colo. Mead delivered me Yours this Morning as I was upon my way to reconnoitre the Enemy’s Lines from the West side of Schuylkill. I had a full view of their left and found their works much stronger than I had reason to expect from the Accounts I had received. The Enemy have evacuated Carpenters Island and seem to be about doing the same by province Island. Accounts from the City say Lord Cornwallis was expected back to day or tomorrow, which corresponds with the information sent you by Genl Weedon. All those movements make me suspicious that they mean to collect their whole force while ours is divided, and make an Attack on the Army on this side. I therefore desire (except you have a plan or prospect of doing something to advantage) that you will rejoin me with your whole force as quick as possible. I have ordered All the Boats down to Burlington to give you dispatch and when you have crossed, All those not necessary for the common use at the Ferries should be immediately sent up to Coriels again. Your’s of yesterday that appears to have been written before that sent by Colo. Meade has reached me since I got Home. The Hospital at Burlington deserves your consideration; If you leave it uncovered and Lord Cornwallis should detach a party, the patients will certainly be made prisoners, I therefore beg you would endeavour to have them removed, or think of some way of giving them protection by posting some Militia or leaving some Other Troops while the Enemy remain in that Quarter. The Hospital at princeton also will be left naked, if the Enemy should move farther up, you will therefore leave them some cover, if you think there will be occasion. I am Dr Sir Yours.

P.S. As leaving a Guard at princetown will still divide our force if the patients could be removed further from thence, I think it would be for the better. I told Dor shippen when he fixed it there it would be dangerous.

